DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/398,704 filed on April 21, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are still pending, with claims 1-4 and 10 being currently amended.

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112(f) Interpretations
Applicant has not amended claim 10 such that 112(f) is no longer invoked. Thus, claims 10-11 remain interpreted under 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. US PGPUB 2013/0187611.
Regarding claim 1, Suzuki discloses a method for operating an energy storage system [figs. 1 & 8], which includes at least one energy store with a multiplicity of cells 
carrying out a selection procedure of a reference cell from the cells [fig. 8, steps 2-4; the voltages of all the cells are detected and the states of charge are detected, the lowest cell is used as a baseline; pars. 59-64 & 69]; 
carrying out a first balancing procedure of the cells at a first point in time, at which the reference cell has a first reference state of charge [fig. 8, steps 6-7 and 14; if the cells are not balanced such that a differential voltage between the highest and lowest voltage cells are less than a second voltage threshold than the process is repeated, the first round corresponding to the “first balancing procedure”, when the cell has “a” state of charge; pars. 73-74]; and 
carrying out a second balancing procedure of the cells only when the following conditions a) and b) are met at a second point in time following the first point in time [fig. 8, steps 6-7, 14; pars. 73-74; the second round of balancing only occurs after passing through step 16 or step 17 (thus after the first round of balancing) and the voltage difference of the lowest voltage cell and the highest voltage cell is greater than the differential laid out in step 7; and a “reference state of charge” is within a state of charge range (i.e. a state of charge is calculated in step 4, since this state of charge by the very definition of state of charge would be within 0-100%, it is within a range); Examiner notes that since no limit is placed on the “state of charge range” any state of charge of the reference cell would meet the limitation, i.e. the range could be 0%-100%]:
a) a voltage difference between a voltage of a first cell with the lowest voltage and a voltage of a second cell with the highest voltage is greater or equal to a specified voltage difference [fig. 8, steps 6-7, 14; pars. 73-74; the second round of balancing only occurs after passing through step 16 or step 17 and the voltage difference of the lowest voltage cell and the highest voltage cell is greater than the differential laid out in step 7]; and 
b) a reference state of charge of the reference cell at the second point in time is within a state-of-charge range, that contains the first reference state of charge [fig. 8, steps 6-7, 14; pars. 73-74; fig. 8, steps 6-7, 14; pars. 73-74; a “reference state of charge” is within a state of charge range (i.e. a state of charge is calculated in step 4, since this state of charge by the very definition of state of charge would be within 0-100%, it is within a range); Examiner notes that since no limit is placed on the “state of charge range” any state of charge of the reference cell would meet the limitation, i.e. the range could be 0%-100%].
Regarding claim 3, Suzuki discloses wherein 
the second balancing procedure of the cells is then carried out if the conditions a) and b) are met at the second point in time [see claim 1, if the conditions a) and b) are met the second balancing procedure is carried out] or if the conditions a) and c) are met at the second point in time, wherein the condition c) is defined as follows: 
c) the reference state of charge of the reference cell at the second point in time is greater than the state-of-charge range, and 
from a balancing assessment procedure, it results that a balancing quality of the second balancing procedure for the reference state of charge of the reference cell at the 
Regarding claim 5, Suzuki discloses wherein the first balancing procedure and the second balancing procedure are carried out during a resting phase of the energy storage system [par. 66; the operations of fig. 8 are carried out once the state of the cells is stable].
Regarding claim 8, Suzuki discloses wherein the reference cell is determined from the cells by a cell being selected from the cells that have the lowest state of charge  [figs. 6 & 7; pars. 59-64 & 69, balancing occurs while the cell’s state of charge is within the “equalizing area” state of charge, the cell with the lowest voltage can be used as the reference cell].
Regarding claim 10, Suzuki discloses an energy storage system which is designed to power an electric drive of a vehicle [figs. 1 & 8; par. 28, battery for a vehicle], comprising: 
a multiplicity of cells [fig. 1, cells BT1-B55 form battery 13]; and 
a control unit [fig. 1, controller 33; pars. 33], which is designed to determine a reference state of charge of a reference cell, which is determined from the cells  [figs. 6 & 7; pars. 59-64 & 69, balancing occurs while the cell’s state of charge is within the “equalizing area” state of charge, the cell with the lowest voltage can be used as the reference cell], to determine a voltage difference of the voltage of the cells and to carry 
wherein the energy storage system is designed to carry out a method according to claim 1 [see rejection of claim 1].
Regarding claim 11, Suzuki discloses a vehicle with an energy storage system according to claim 10 [par. 28].

Response to Arguments
On page 6 of the remarks filed April 21, 2021, Applicant argues:
As such, Applicant's method of amended independent claim 1 now claims carrying out a second balancing procedure of the cells only when the conditions a) and b) are met at a second point in time following the first point in time and wherein condition b) is amended to read that a reference state of charge of the reference cell at the second point in time is within a state-of-charge range that contains the first reference state of charge. 
Applicant respectfully submits that these features are disclosed in Applicant's specification at least at para. 0031 where it is described that in the case of the method according to the invention, the second balancing procedure is not already carried out if the difference of the voltage difference between the cell with the lowest voltage and the cell with the highest voltage exceeds a certain value, but only when the current state of charge of the reference cell is within a state-of-charge range, in which the first balancing procedure has been carried out. In other words, the second balancing procedure is only allowed if the reference state of charge of the reference cell is in a range near the first reference state of charge, meaning near the state of charge during the first balancing procedure. 
In the Office Action, with respect to Applicant's claimed condition b) and the disclosure of Suzuki, the Examiner argues that "at least some of the time the first reference state of charge will be in the range". (emphasis added). However, Applicant respectfully submits that even if, arguendo, Suzuki can be argued to perform a second balancing procedure where at least some of the time the first reference state of charge will be in a range, this does not disclose Applicant's now more-particularly claimed method of carrying out a second balancing 
specification discusses the criticality of this feature of Applicant's method and Applicant respectfully submits that Suzuki does not disclose Applicant's method. 
Further yet, Suzuki discloses performing a second balancing procedure based on a length of time after a first balancing procedure. Whereas the state of charge may determine how long the length of time is, and even if, as argued by the Examiner, the state of charge "at least some of the time" will be in a range that includes a reference state of charge from the first balancing procedure, this does not disclose Applicant's now most-particularly claimed method of carrying out a second balancing procedure of the cells only when the conditions a) and b) are met. 
Therefore, Applicant respectfully submits that amended independent claim 1, and the claims that depend therefrom and include the features thereof (claims 10 and 11), are allowable for at least these reasons.

Examiner respectfully disagrees. Examiner notes that the “state of charge range” has now been amended to the point where it essentially has no limiting value. The term “state of charge” in the context of batteries generally refers to a percentage from 0% to 100%. Thus, according to the broadest reasonable interpretation of “a state of charge range” any state of charge could be within the non-limited state of charge range.
Suzuki’s second balancing, only occurs when the voltage differential between the highest and lowest voltage cells is greater than a threshold since step 6 occurs after steps 16 and 17 loop back. 

On page 7 of the remarks filed April 21, 2021, Applicant argues:
Lastly, Applicant has amended independent claim 10 to now more- particularly claim a control unit configured to ... Applicant respectfully submits that a control unit configured to perform the claimed functions should not now be interpreted under 35 U.S.C. 112(b).

Examiner respectfully disagrees. A control unit “configured to” perform a function, still meets the 3-prong test for invoking 112(f). Unit is a generic nonce word that is coupled with functional language, and there is a lack of structural modifiers. 

Allowable Subject Matter
Claims 2, 4, 6-7 and 9 are allowed.

Claims 4, 6-7 and 9, being dependent on claim 2, are allowable for the same reasons as claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859